In an action for a divorce and ancillary relief, the defendant appeals from an order of the Supreme Court, Queens County (Strauss, J.), dated August 17, 2009, which, inter alia, granted the plaintiffs motion, among other things, for an award of pendente lite relief directing him to pay one half of the carrying charges for the marital home and awarding exclusive use and occupancy of the marital home to the plaintiff.
*962Ordered that the order is affirmed, with costs.
The Supreme Court did not improvidently award the plaintiff the challenged pendente lite relief (see Pascazi v Pascazi, 52 AD3d 664 [2008]). The defendant’s remedy to rectify any inequity in the award is a speedy trial (see Malik v Malik, 66 AD3d 968 [2009]; Levakis v Levakis, 7 AD3d 678 [2004]).
The defendant’s remaining contentions are without merit. Fisher, J.P., Dillon, Dickerson and Belen, JJ., concur.